Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      DETAILED ACTION    
 	Claims 26-38, 40-45 and 47-52 are allowed. 
  	Claims 1-25, 39 and 46 have been canceled. 
This action/allowance is in response to Applicant's claim amendments and remarks filed on 11/11/2021.
  
     				 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
For claim 26, prior art Akoum (2019/0058629), para [0039] Non-contention based PRACH. KANG et al. (2020/0389220), para [0288] transmit a beam failure recovery request, para [0289] the UE monitors a response of a gNB to the beam failure recovery request. [0415] when the UE detects a beam failure event, the UE transmits a control signal for a beam failure recovery request to the eNB, [0420] the control signal use the same time resource of a Physical Random Access Channel ( PRACH). 
WANG et al. (2020/0120714), para [0008] to a beam recovery to transmit a beam recovery request with non-contention based PRACH in NR system.
Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “perform a re-transmission of the beam 

As of claim 37, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “if the beam failure recovery request is received via the non-contention based PRACH or the contention based PRACH, and if a first set of Serial No. 16/646,311 Page 6resources for the non-contention based PRACH or the contention based PRACH are Code Division Multiplexed with a second set of resources for other non-contention based PRACHs or other contention based PRACHs, one or more beams of the access node associated with the first set of resources are the same as one or more beams of the access node associated with the second set of resources” with the claim invention as a whole.

As of claim 43, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “update the first threshold based on the message, wherein if the message identifies the second threshold, the updated first threshold is equal to the second threshold; and perform beam failure detection of the first beam based on the updated first threshold” with the claim invention as a whole.
Accordingly, claims 27-36, 38, 40-42, 44-45 and 47-52 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471